[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS
                                                      FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                JANUARY 14, 2008
                            No. 07-13521        THOMAS K. KAHN
                                                     CLERK
                         Non-Argument Calendar
                       ________________________

                D. C. Docket No. 07-00051-CR-T-26-TBM

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                  versus

CARLOS MOLANO-VALENCIA,

                                                   Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (January 14, 2008)

Before MARCUS, WILSON and FAY, Circuit Judges.

PER CURIAM:
      Carlos Molano-Valencia appeals his 135-month concurrent sentences for

(1) one count of conspiracy to distribute 5 kilograms or more of cocaine while

aboard a vessel subject to the jurisdiction of the United States, in violation of 46

U.S.C. §§ 70503(a), 70506(a), (b), 21 U.S.C. § 960(b)(1)(B)(ii); and (2) one count

of possession with intent to distribute 5 grams or more of cocaine while aboard a

vessel subject to the jurisdiction of the United States, in violation of 46 U.S.C.

§§ 70503(a), 70506(a), 21 U.S.C. § 960(b)(1)(B)(ii), 18 U.S.C. § 2. Molano-

Valencia argues that he should have received a mitigating-role reduction to his

base offense level because he was merely a crew member on the go-fast boat and

did not have any involvement in the larger conspiracy. For the reasons set forth

more fully below, we affirm.

      On February 4, 2007, the Coast Guard apprehended a speed boat, commonly

referred to as a “go-fast” boat, that did not display any indication of nationality, in

international waters approximately 380 nautical miles southwest of Punta Negra,

Peru. Coast Guard officers boarded the go-fast boat and took the crew, identified

as Ilron Benitez-Aprilla, Amin Hernandez-Perea, Molano-Valencia, Mario Julian

Caisano-Guapi, and Jose Luis Huila-Cortes; and 41 bales of cocaine, weighing a

total of 995 kilograms, into custody. From the post-Miranda1 statements of several



      1
          Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                               2
crew members, the Coast Guard determined that an individual named “Neron” met

and hired the crew members in Buenaventura, Colombia, and that Hernandez-Perea

was the go-fast boat’s captain. Molano-Valencia was identified as the engine

mechanic.

      We review a district court’s denial of a mitigating-role reduction for clear

error. United States v. De Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en banc).

We cannot find clear error unless we are “left with a definite and firm conviction

that a mistake has been committed.” United States v. Crawford, 407 F.3d 1174,

1177 (11th Cir. 2005) (quotation marks omitted).

      Section 3B1.2 of the United States Sentencing Guidelines provides for a

four-level reduction in a defendant’s base offense level if the court determines that

he was a minimal participant in the offense. U.S.S.G. § 3B1.2(a). A minimal

participant means a participant who is “plainly among the least culpable of those

involved in the conduct of a group.” U.S.S.G. § 3B1.2(a), comment. (n.4); see also

De Varon, 175 F.3d at 939. According to the guideline commentary, “the

defendant’s lack of knowledge or understanding of the scope and structure of the

enterprise and of the activities of others is indicative of a role as minimal

participant” and “[i]t is intended that the downward adjustment for a minimal

participant will be used infrequently.” U.S.S.G. § 3B1.2, comment. (n.4). Section



                                           3
3B1.2 also provides for a two-level reduction in a defendant’s base offense level if

the court determines that he was a minor participant in the offense. U.S.S.G. §

3B1.2(b). A minor participant means any participant “who is less culpable than

most other participants, but whose role could not be described as minimal.”

U.S.S.G. § 3B1.2(b), comment. (n.5); see also De Varon, 175 F.3d at 944. The

defendant bears the burden of proving by a preponderance of the evidence that he

is entitled to a mitigating-role adjustment. De Varon, 175 F.3d at 939.

      In determining whether a defendant played a mitigating role in the offense

for which he has been held accountable, the district court first “must measure the

defendant’s role against the relevant conduct attributed to [him] in calculating [his]

base offense level.” De Varon, 175 F.3d at 944. Second, the district court “may

also measure the defendant’s role against the other participants . . . in that relevant

conduct.” Id. at 945. “[T]he district court may consider only those participants

who were involved in the relevant conduct attributed to the defendant. The

conduct of participants in any larger criminal conspiracy is irrelevant.” Id. at 944.

      With respect to the first prong of the De Varon test, Molano-Valencia failed

to show that he played a mitigating-role in the relevant conduct for which he was

held accountable at sentencing. Molano-Valencia’s base level offense was

founded on the transport of 995 kilograms of cocaine. Molano-Valencia made no



                                            4
objection to the 995 kilograms of cocaine that he possessed on the vessel nor to his

participation in the cocaine’s transport. Therefore, the relevant conduct for which

he was held accountable was identical to his actual conduct in the offense, and his

claim fails under the first prong of De Varon. Id. at 941.

      Indeed, the large amount of cocaine is dispositive. See id. at 943 (“[T]he

amount of drugs imported is a material consideration in assessing a defendant’s

role in [his] relevant conduct.”). As we stated in De Varon, “because the amount

of drugs in a courier’s possession–whether very large or very small–may be the

best indication of the magnitude of the courier’s participation in the criminal

enterprise, we do not foreclose the possibility that [the] amount of drugs may be

dispositive–in and of itself–in the extreme case.” Here, Molano-Valencia

transported a ton of cocaine.

      With respect to the second prong of the De Varon test, the evidence is

insufficient to show that Molano-Valencia was either a minimal or minor

participant in comparison to other defendants, aside from the boat’s captain.

Molano-Valencia failed to produce any evidence to distinguish himself from his

codefendants in the relevant conduct. Moreover, as the district court noted, he was

the engine mechanic, a necessity for the continued functioning of the boat and

furtherance of the conspiracy. Furthermore, the record does not contain any



                                          5
additional information that would differentiate Molano-Valencia from the other

crew members of the go-fast boat. Molano-Valencia failed to prove by a

preponderance of the evidence that he was entitled to a mitigating-role reduction.

For all these reasons, the district court did not clearly err by denying Molano-

Valencia a mitigating-role reduction.

      In light of the foregoing, Molano-Valencia’s sentence is

      AFFIRMED.




                                          6